UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 3, 2013 Commission File No. 001-12575 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number: (801) 566-1200 ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 3, 2013 at the annual meeting, shareholders of the Company approved or indicated their preference on the following matters submitted to them for consideration: Elected Barbara A. Payne as a director of the Company: For Withheld Approved the 2013 Employees’ and Directors’ Incentive Plan: For Against Abstentions Ratified the selection of Jones Simkins LLC as the Company’s independent public accounting firm for the year ended December 31, 2013: For Against Abstentions Approved, on an advisory basis, the compensation paid to UTMD’s named executive officers, including the Compensation Discussion and Analysis, compensation tables and narrative discussion: For Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchanges Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UTAH MEDICAL PRODUCTS, INC. REGISTRANT Date:5/07/2013 By:/s/ Kevin L. Cornwell Kevin L. Cornwell CEO
